DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application contains at least one claim to an invention that has an effective filing date that is on or after 16 March 2013, despite this application claiming priority to an application that was filed before 16 March 2013.  In view of the claim(s) that has an effective filing date after 16 March 2013, the application is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/039,584 and Application No. 12/599,260, fail to provide adequate support in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 26 sets forth “an imager” and “a further imager.”  The instant specification and the specifications of each of the prior-filed applications do not directly use the phrasing “imager” and instead refer to a “single probe carrying at least one transducer” (emphasis added, as recited in each of the abstracts).  The transducers are not equivalent to the claimed “imager” and “further imager” as evidenced by instant claim 27 which claims the transducers as elements which are apart from each imager.  
The prior-filed applications, along with this application, consistently refer to “a single probe.”  See, for example, [0026] and [0032] of the pre-grant publication associated with App. No. 14/039,584 and Fig. 1 (corresponding to the disclosure at [0028] and [0034] of the pre-grant publication associated with App. No. 12/599,260).  Since the claimed “imager” and “further imager” do not correspond to transducers, as evidenced by instant claim 27, they are best understood to correspond to the imaging probe carrying the transducers, as disclosed.  The disclosure of the prior-filed applications does not account for multiple imagers or multiple probes and therefore the earliest date to which claim 26 and any depending therefrom is entitled is the date on which the instant application was filed, 26 November 2019.  While the instant specification also does not support multiple “imagers,” this is not construed as new matter because the claims including the multiple imagers or probes were filed on the filing date, which constitutes original disclosure.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure from MPEP § 608.01(b):
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because (1) it is not formatted in a single paragraph, (2) it is structured as a claim and therefore is not in narrative form, and (3) it uses legal phraseology (e.g., “comprises” and “said”).  Correction is required. 

Claim Objections
Claim 26 recites “said constraint zone” in (b2) which lacks antecedent basis.  Appropriate correction to provide proper antecedent basis for each limitation in the claims is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Claims 24 and 26 set forth “an ultrasound beam generator” and “an imager.”  The disclosure consistently refers to the use of “a single probe” in the abstract, [0028], [0034] (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0093465).  The disclosure does not refer to a “generator” or an “imager” per se, and these are inferred to correspond to separate transducer elements, as [0034] sets forth that “one or a given number of transducer(s) able to generate the waves” (i.e., the claimed generator) and [0066] which recites “at least one transducer of said transducer array [is for] generating said burst.”  The disclosure further details that the transducer array is also used to measure the transient tissue displacements in [0030], [0036], with [0089] referring to “two other transducers [...] are imaging transducers dedicated to image the tissue along two ultrasound lines.”  It is unclear if the “generator” and “imager” are intended as the same or different elements of the system, and it is further unclear how they are embodied if they are not actually transducer elements, as implied by dependent claims 25 and 27 which sets forth transducers which are recited with no connection to the claimed “generator” or “imager[s]” of their respective parent claims.
Claims 24 and 26 set forth “said transient tissue displacements” in (c) and (d) which lack antecedent basis.  It is unclear if these are intended as the “tissue displacements” recited in (b)/(b1)/(b2) or if they are intended to represent something else (e.g., imaged/measured displacement versus actual displacement).  For examination purposes, they are interpreted as the same but clarification is required.
Claim 26 sets forth “an imager for imaging tissue displacements” at (b1) and “a further imager for imaging tissue displacements” in (b2).  The term “imager” is not original to the disclosure but the disclosure alternatively refers to a probe and to its associated transducer or array of transducers.  However, the “imager” claimed does not correspond to a transducer, as evidenced by claim 27 which sets forth the transducer as system elements which are separate from each of the claimed imagers.  Additionally, rather than referring to multiple imagers or probes, the disclosure emphasizes a “single probe” as in the abstract, [0028], [0034] of the specification (paragraphs as numbered in applicant’s pre-grant publication, US 2020/0093465).  It therefore appears that the claimed imager can be neither a probe nor a transducer and for this reason it is unclear what applicant intends by the claimed imagers.  For these reasons, the claimed “imager” and “further imager” are indefinite.  For examination purposes, they are interpreted to correspond to multiple imaging probes or multiple transducers or a single array, but neither appears to be consistent with the disclosure.  Clarification is required.
Claims 25 and 27 set forth “the burst” and “the measurement” which lack antecedent basis.  First, it is unclear whether “the burst” is intended as “multiple pulses” recited in (a) of each respective parent claim, or if “the burst” is intended to represent some other act/function.  As best understood, “the burst” generates shear waves and would correspond to the features of the “generator” set forth in (a), but clarification is required with respect to inconsistent recitations and plurality disagreement (i.e., burst versus pulses).  Additionally, it is unclear if “the measurement of the transient tissue displacements” is intended as the “image tissue displacements” of each respective parent claim or if it is intended as some other feature.  As best understood in view of the disclosure, the invention is drawn to different transducer element(s) of a single probe which are separately dedicated the functions of (a) generating a shear wave and (b) imaging/measuring the displacement effect.  However, the “transducers” are recited as elements which are different from the “generator” of (a) and the “imager” of (b)/(b1) and/or the “further imager” of (b2).  In view of the inconsistent recitations, the metes and bounds of the claims are unclear as to whether what appear to be like elements are separate or the same.  Clarification is required.
Claims 25 and 27 are further unclear as to whether “the measurement of the transient tissue displacements” is the result of the “imaging tissue displacements” as recited in their respective parent claims.  
In view of the above clarity issues, for examination purposes, claims 24-25 are construed to comprise a probe and/or a transducer dedicated to generating a shear wave and a second probe and/or transducer dedicated to “imaging” and/or “measurement.”  Additionally, for examination purposes, claims 26-27 are interpreted to comprise a probe and/or a transducer dedicated to generating a shear wave and two other probes and/or transducers dedicated to “imaging” and/or “measurement.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnefous (US 2002/0010398, cited in IDS), as evidenced by Sarvazyan (US 5,606,971, cited in IDS).

	Regarding claims 24 and 26, Bonnefous discloses a device for measuring velocity of shear waves including (a) a generator (“impulsion generator” 2) that generates internal shear waves in tissue in a measurement zone which is “outside of where said tissue is exposed” to the vibration source given that the shear waves necessarily propagate through tissue away from and transversely to the vibration source.
	 While Bonnefous prefers the use of an “impulsion generator” 2 which is an external mechanical vibration source, as in [0005], Bonnefous further discusses in the background of the invention generating shear waves with the use of an ultrasonic source which corresponds to the claimed ultrasound beam generator of (a).  Where an ultrasonic source is used for generating the shear wave, a phased array is employed by amplitude modulating focused ultrasonic waves “for generating shear waves at [...] different locations of the tissue,” as in [0003].  This corresponds to the “expos[ure] to an ultrasound beam [...] that sends multiple pulses along at least two ultrasound lines spaced apart from each other and into said tissue where said shear wave is generated in said measurement zone which is outside of [i.e., propagating in a transverse direction away from] the surface of tissue where it is exposed to said ultrasound beam,” as claimed.
While Bonnefous notes that inducing shear waves via an ultrasound source “may have destructive effects on patient tissue” (emphasis added) in [0004], the reference is considered for all that it teaches.  Even if ultrasound is not Bonnefous’s preferred method for generating shear waves, it is appreciated for being an available shear wave source.  Considering the totality of the reference and context, it discloses more than one alternative for generating shear waves and, given that it is characterized to only possibly have destructive effects, it would be inappropriate to construe it to categorically criticize or discredit the alternative.  Additionally, those skilled, prior to the effective filing date, appreciate that many operating parameters affect the potential for tissue destruction during ultrasound exposure and are skilled at selecting an appropriate frequency, pulse ratio, intensity, duty cycle, focal depth, acoustic power, etc., to eliminate any potential for tissue destruction.
	In view of the collective teachings, it would have been obvious to those skilled prior to the effective filing date to replace the non-ultrasound “impulsion generator” with the ultrasound source for generating shear waves in order to enhance operator customization with respect to the properties of the shear waves generated (e.g., wavelength of shear waves, volume of tissue mechanically excited, etc.).  This is evidenced by Sarvazyan at col. 2, lines 40-52 with selection of appropriate modulation frequency in the low kHz range to excite a volume on the order of 1 cubic centimeter.
	Bonnefous further teaches (b)/(b1) an ultrasound imager for imaging tissue displacements in the measurement zone, as in [0007], in which ultrasonic image data is acquired “along image lines” (i.e., two lines as claimed) for a transient shear wave front and (c) a processor 100 (Fig. 1) for receiving signals from the imager corresponding to the image tissue displacements and determining a velocity of the shear wave between the two ultrasound lines based on the transient tissue displacements.  See cited [0007] for estimating tissue velocity for each line, elaborated at [0034]-[0035] in which the velocity data for each line are averaged, where the average necessarily represents the volume between the two scan lines, as claimed.  See also “forming tissue velocity full-images” in [0040] by “synchronization of the lines of all tissue velocity sub-images.”  The “velocity full-images” necessarily include the volume between individual scan lines.
	Bonnefous’s system further includes (d) display 45 which displays the quantitative “velocity full-images” including the volume between each interrogation/measurement line.
	Further regarding claim 26, Bonnefous further teaches that the probe used for imaging “comprises transducer elements disposed in an arrangement parallel to the surface of the tissue” in [0017] and diagrammed in Fig. 1B.  Each beam emitted from each transducer is “an ultrasonic line parallel to the Z-axis” and has a different position along the X-axis, as in the cited passage.  The ultrasonic pulses “propagate through the tissue 5, along one line” (emphasis added).  The transducer at position X1 is interpreted as the imager (b1) and the transducer at position X1IM is interpreted as the “further imager” (b2), with each line generated being in two distinct zones, with position X1 and its Z-axis depth extent corresponding to the “measurement zone” and position X1IM and its Z-axis depth extent corresponding to the “constraint zone,” as claimed.  Each of positions X1 and X1IM are located away from one another (e.g., in a lateral direction), as required by (b2).
	Regarding claim 25, the system as modified to include an ultrasonic generator for inducing the shear wave would be induced by at least a first transducer (i.e., as a result of “the burst” claimed), and at least one other one dedicated to measurement of transient tissue displacements by quantitative velocity image acquisition (e.g., the transducer at position X1).
	Regarding claim 27, the system as modified to include an ultrasonic generator for inducing the shear wave would be induced by at least a first transducer (i.e., as a result of “the burst”) and at least two other transducers at cited exemplary positions X1 and X1IM dedicated to measurement of the transient tissue displacements by quantitative velocity image acquisition.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,545,407.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a system or corresponding method with steps corresponding to the functions of the system for measuring velocity of shear waves in tissue.  The instant claims are broader and are therefore anticipated by the conflicting claims, with the instant claims being broader in that they do not require deducing a viscoelastic value from the velocity estimate.  This is an obvious variant and is understood to those skilled to represent the diagnostically useful strain metrics which are routinely derived from velocity (e.g., Young’s modulus, bulk modulus, viscosity, elastic modulus, wave attenuation, among others).  Additionally, the probe including “at least one transducer” of the conflicting claims corresponds to the “ultrasound beam generator” and the additional transducer(s) from which measurements are made respectively correspond to the imager and “further imager.”  It is further noted that conflicting claims 1 and 22 and those depending therefrom are recited as an analog to the system of instant claims 24 and 25 with a single transducer for each of the burst and the measurement, and conflicting claim 16 is recited as an analog to the system of instant claims 26 and 27 with one transducer dedicated to the burst and another two which are dedicated to the measurements in different zones (i.e., “measurement” and “constraint” zones).  The dependent conflicting claims are recited with greater specificity but are drawn to the same invention and anticipate features of the instant claims.
Claims 24-27 are rejected under on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,603,013.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is directed to a system or corresponding method with steps corresponding to the functions of the system for measuring velocity of shear waves in tissue.  The instant claims are broader and are therefore anticipated by the conflicting claims, with the instant claims being broader in that they do not require deducing a viscoelastic value from the velocity estimate, as in conflicting claims 6, 7, 16 and 17.  This is an obvious variant and is understood to those skilled to represent the diagnostically useful strain metrics which are routinely derived from velocity (e.g., Young’s modulus, bulk modulus, viscosity, elastic modulus, wave attenuation, among others).  Additionally, the steps of energizing a transducer to induce a shear wave in the conflicting claims correspond to the function of the generator of instant claims 24 and 26.  It is further noted that conflicting claim 1 and those depending therefrom is recited as an analog to the system of instant claims 24 and 25 with a single transducer for each of the burst and the measurement, and conflicting claim 15 is recited as an analog to the system of instant claims 26 and 27 with one transducer dedicated to the burst and another two which are dedicated to the measurements in different zones (i.e., “measurement” and “constraint” zones).  The dependent conflicting claims are recited with greater specificity but are drawn to methods with steps corresponding to the functions of the instant claims and therefore anticipate features of the instant claims.
 
Citation of Relevant Art
Any references made of record and not relied upon are considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Kong et al. ‘653 is not prior art to claims 24 or 25 but is cited for determining elastographic parameters or responses (in this case, shear wave arrival time, which is related to the velocity claimed) between differing measurement points, as in at least [0080], [0093] and shown in Fig. 9.  The measurement points X1-X5 correspond to scan line positions, as in [0118].  See also [0126] in which the distance between adjacent scan lines is used to compute shear wave velocity, as in Figs. 7A-C.
Liu et al. (CN 105877783) is not prior art to claims 24 or 25 but is cited for calculating shear wave speed between “shear wave speed detection” scanning lines in the “area between [the] point m-th line and the k-th scan line of shear wave speed (rough estimated shear wave velocity)” as in the detailed description on p. 9 of the translation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793